UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K/A (Amendment No. 1) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-34090 Tesco Corporation (Exact name of registrant as specified in its charter) Alberta 76-0419312 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3993 West Sam Houston Parkway North Suite100 Houston, Texas 77043-1221 (Address of Principal Executive Offices) (Zip Code) 713-359-7000 (Registrant’s telephone number, including area code) Securities to be registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Shares, without par value NasdaqGlobalMarket Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes ¨No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d)of the Act.Yes¨Noþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Noþ Aggregate market value of the voting and non-voting common equity held by nonaffiliates of the registrant: $298,560,301. This figure is estimated as of June 30, 2009, at which date the closing price of the registrant’s shares on the Nasdaq Global Market was $7.94 per share. Number of shares of Common Stock outstanding as of February25, 2010:37,752,911 DOCUMENTS INCORPORATED BY REFERENCE Listed below is the document parts of which are incorporated herein by reference and the part of this report into which the document is incorporated: Proxy Statement for 2010 Annual Meeting of Stockholders—PartIII EXPLANATORY NOTE This Amendment No. 1 to Annual Report on Form 10-K (the "Form 10-K/A") is being filed to amend and restate the information in Exhibits 31.1 and 31.2 of the original Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission on March 5, 2010 (the "Original Filing") which inadvertently omitted certain language regarding internal control over financial reporting therein. No other changes to the Original Filing have been made. This Form 10-K/A does not reflect events occurring after the filing of the Original Filing or modify or update any disclosures affected by subsequent events. PART IV ITEM14. EXHIBITS The following documents are filed with this Amendment No. 1 to Annual Report on Form 10-K. Exhibit No. Description Rule 13a-14(a)/15d-14(a) Certification, executed by Julio M. Quintana, President and Chief Executive Officer of Tesco Corporation Rule 13a-14(a)/15d-14(a) Certification, executed by Robert L. Kayl, Senior Vice President and Chief Financial Officer of Tesco Corporation SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TESCO CORPORATION By: /S/JULIO M. QUINTANA Julio M. Quintana, President and Chief Executive Officer Date: March 31, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934, this Amendment No. 1 to report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Signature Title Date /s/JULIO M. QUINTANA President and Chief Executive Officer and Director (Principal Executive Officer) March 31, 2010 Julio M. Quintana /s/ROBERT L. KAYL Senior Vice President and Chief Financial Officer (Principal Financial Officer) March 31, 2010 Robert L. Kayl
